Case: 10-14920        Date Filed: 07/13/2012        Page: 1 of 1

                               IN THE UNITED STATES COURT OF APPEALS

                                        FOR THE ELEVENTH CIRCUIT



                                                    No. 10-14920

                                     (D.C. Docket No. 6:07-cv-00897-JA-KRS)

WYDELL EVANS,

                                                                                                  Petitioner-Appellant,

versus

SECRETARY,
DEPARTMENT OF CORRECTIONS,
                                                                                                Respondent-Appellee.

                                             ---------------------------
                              On Appeal from the United States District Court for the
                                           Middle District of Florida
                                             --------------------------

                               (Opinion May 23, 2012, 681 F.3d 1241, 11th Cir. 2012)

                                                    (July 13, 2012)


Before DUBINA, Chief Judge, TJOFLAT, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR,
MARTIN and JORDAN, Circuit Judges.


BY THE COURT:

               A member of this Court in active service having requested a poll on the suggestions of rehearing en

banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,

               IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.